MEMORANDUM **
Arizona state prisoner Ronnie Eugene Stewart appeals pro se the district court’s *434summary judgment in favor of prison officials in his 42 U.S.C. § 1983 action alleging deprivation of his constitutional right of access to the courts. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni, 31 F.3d 813, 815-16 (9th Cir.1994), and we affirm.
Stewart failed to present any evidence that he was unable to file a habeas petition or a civil rights action or direct criminal appeal. See Cornett v. Donovan, 51 F.3d 894, 899 (9th Cir.1995) (“The right of access is designed to ensure that a habeas petition or a civil rights complaint of a person in state custody will reach a court for consideration.”). Further, his demonstrated ability to file pleadings, conduct discovery, and file appeals undermines his claim that defendants did not provide him with the “capability of bringing contemplated challenges to sentences or conditions of confinement before the courts.” Lewis v. Casey, 518 U.S. 343, 356, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996). Accordingly, the district court properly granted summary judgment for defendants. See Vandelft v. Moses, 31 F.3d 794, 798 (9th Cir.1994).
The district court did not abuse its discretion in denying Stewart’s request for appointment of counsel because Stewart failed to demonstrate “exceptional circumstances.” See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.